In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00107-CR



           THE STATE OF TEXAS, Appellant

                            V.

          EARL SCOTT CHESNUT, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1021766




       Before Morriss, C.J., Carter and Moseley, JJ.
            Opinion by Chief Justice Morriss
                                               OPINION
           Earl Scott Chesnut was in a federal prison in Oregon when he was, first, indicted 1 in

Hopkins County, Texas, for theft of a firearm and, then, made the subject of a Texas-issued

detainer served on officials in Oregon. In response, Chesnut applied for the final disposition of

the Hopkins County indictment pursuant to the terms of the Interstate Agreement on Detainers

Act (IADA), which both Texas and Oregon have adopted. See TEX. CODE CRIM. PROC. ANN. art.

51.14 (West 2006). When Chesnut was not brought to trial by the State of Texas within 180

days, as required by the IADA, Chesnut asked for, and was granted by the Hopkins County trial

court, dismissal of the Hopkins County indictment. Because (1) Chesnut complied with his

obligations under the IADA, and (2) the State failed to try Chesnut by the expiration of the

IADA deadline, we affirm the trial court’s dismissal of Chesnut’s indictment.

           On February 8, 2013, Chesnut was released from prison in Oregon, but was soon

apprehended by Oregon law enforcement officers and extradited to Texas, where the State

sought to prosecute him on the untried 2010 Hopkins County indictment. Because he was not

brought to trial within 180 days after receipt by the State of Texas of his request for final

disposition, as required by the IADA, Chesnut asked for dismissal of the indictment. At an

evidentiary hearing, the State admitted receipt of Chesnut’s request for final disposition, failed to

request a continuance, and did not present any argument of good cause. The trial court dismissed

the indictment. On appeal, the State argues that Chesnut was not entitled to the dismissal

because the warden of the Oregon prison failed to ensure that the request for final disposition


1
    A Hopkins County Grand Jury indicted Chesnut July 27, 2010.

                                                         2
was received by the court. 2 Appropriately, the State admits that the warden’s mistake is no fault

of Chesnut’s.

        The IADA is a congressionally sanctioned compact between the United States and the

states that have adopted it, including Texas and Oregon. Alabama v. Bozeman, 533 U.S. 146,

148 (2001) (citing 18 U.S.C. app. § 2 (West, Westlaw current through 2014)); In re Dacus, 337
S.W.3d 501, 503 (Tex. App.—Fort Worth 2011, orig. proceeding.); OR. REV. STAT. § 135.775

(West 2013). It “outlines the cooperative procedure between the states to be used when one state

is seeking to try a prisoner who is currently imprisoned in a penal or correctional institution of

another state.” State v. Votta, 299 S.W.3d 130, 134–35 (Tex. Crim. App. 2009).

        On July 2, 2012, the Federal Bureau of Prisons (Bureau) confirmed with the Hopkins

County Sheriff’s Office that a detainer had been filed against Chesnut on the untried indictment. 3

The warden of the Oregon prison in which Chesnut was confined notified him of the detainers,

prompting him to file a standardized form requesting final disposition of the Texas indictment

and waiving extradition in compliance with the IADA. Chesnut explained to the trial court at the

hearing that he had completed the required paperwork and turned it over to the warden of the

Oregon prison. The warden was then required to notify all appropriate officials involved in the

request, including the prosecuting attorneys and the trial court in Hopkins County. TEX. CODE

CRIM. PROC. ANN. art. 51.14, art. III(d).



2
 The State also appeals the dismissal of indictments for aggravated assault with a deadly weapon and unauthorized
use of a vehicle in our cause numbers 06-13-00108-CR and 06-13-00109-CR.
3
 The letter also stated, “Release is tentatively scheduled for 01-15-2013, however we will again notify you
approximately 60 days prior to actual release.”
                                                       3
         On July 31, 2012, the warden sent a notice on Bureau letterhead to Hopkins County’s

former District Attorney, Frank Long, at his Sulphur Springs address. The notice was sent via

certified mail and included the trial court’s cause number on Chesnut’s pending Hopkins County

case. It is undisputed that the Hopkins County District Attorney received the notice August 6.

The notice (1) stated that Chesnut was incarcerated in Sheridan, Oregon, (2) indicated that

Chesnut had requested final disposition of all untried indictments in the State of Texas and

included a copy of this request, (3) enclosed a Certificate of Inmate Status as required by Article

III(a) of the IADA, and (4) warned that failure to take action would “result in the invalidation of

the indictments, informations or complaints.” 4 The notice also indicated that a carbon copy had

been sent to the “Clerk of Court” and the “State IADA Administrator.” The carbon copy was

incorrectly addressed to the County Court Clerk of Hopkins County, instead of the District Clerk,

and was inadvertently mailed to Long’s address. The notice was not forwarded to or received by

the trial court in which the untried indictment was pending. 5


4
 The letter also informed Long of the actions required under Articles II, VI, and VII to secure Chesnut’s transfer.
The fact that all required documentation under the IADA was included is uncontested.
5
 The envelope addressed to “Hopkins County, Clerk of Court” included the handwritten notation “Deb.” The trial
court stated,

         Even that label would have been -- had it gotten to a clerk of a court here in Hopkins County -- I
         suspect if it had, as it appears to be addressed, gotten to Debbie Shirley, our County Clerk as
         opposed to the District Clerk, Debbie would have taken a look at that and ultimately determined,
         maybe through some phone calls, Patricia Dorner, our District Clerk, is the one that needs to have
         that. She would have forwarded that on.

The State sought permission from the court to present additional evidence, then later withdrew its request. In its
ruling dismissing the indictments against Chesnut, the trial court stated, “It is true that the Court never received its
copy. . . [since] . . . the Court’s copy was actually in the possession of the district attorney.” Chesnut argues, “[T]he
letter to the court was in [the district attorney’s] file with the envelope clearly labeled to the ‘Clerk of the Court.’ It
was signed for. So it was delivered.”

                                                            4
           Hearing nothing from Long or any other Hopkins County official, the Bureau sent

another letter on November 6, 2012, warning,

           The above-named subject made application for final disposition of pending
           charges pursuant to the Interstate Agreement on Detainers Act (IADA) which
           application was received in your office on August 6, 2012.

           As you are aware, under Article III of the IADA, Mr. Chesnut is to be brought to
           trial on these charges within 180 days from the date the forms were received in
           your office as noted on the certified mail receipt. It appears that Mr. Chesnut has
           not been brought to trial on the charges specified in your detainer and the 180 day
           time period will lapse on February 1, 2013.

           After the 180-day deadline expired, 6 Chesnut was released, apprehended in Oregon, and

brought to Hopkins County pursuant to the detainer. 7 His counsel moved to dismiss the State’s

untried indictment pursuant to the IADA. After hearing arguments, in which the State admitted

receipt of the request, the trial court dismissed the indictment.

(1)        Chesnut Complied with His Obligations under the IADA

           We review de novo the question of whether Chesnut complied with the requirements of

the IADA. Walker v. State, 201 S.W.3d 841, 845 (Tex. App.—Waco 2006, pet. ref’d) (citing


6
    On January 31, 2013, Hopkins County Assistant District Attorney Peter Morgan applied for

           the requisition and return to this State of Earl Scott Chestnut [sic], . . . who stands charged by the
           accompanying certified copies of the Indictment[s] now pending in the Judicial Court of Hopkins,
           County, Texas, with the crime of Aggravated Assault With a Deadly Weapon, in violation of
           22.02(a)(2) of the Texas [Penal] Code, Unauthorized Use of a Vehicle, in violation of 31.07 of the
           Texas [Penal] Code, and Theft of a Firearm, in violation of 31.03(e)(4)(C) of the Texas [Penal]
           Code.

The application averred, “The ends of justice . . . require that [Chesnut] be brought back to this State for trial.” The
trial court received this request along with the “necessary papers requesting the issuance of a requisition upon the
Governor of Oregon for the rendition of Earl Scott Chestnut [sic].”
7
 On November 28, 2012, the Bureau notified the Hopkins County Sheriff’s Office of Chesnut’s amended release
date of February 8, 2013, and instructed Hopkins County to make arrangements to retrieve him.
                                                             5
State v. Miles, 101 S.W.3d 180, 183 (Tex. App.—Dallas 2003, no pet); Lindley v. State, 33
S.W.3d 926, 930 (Tex. App.—Amarillo 2000, pet. ref’d); State v. Sephus, 32 S.W.3d 369, 372

(Tex. App.—Waco 2000, pet. ref’d)). However, factual findings underlying the issue of IADA

compliance are reviewed under the highly deferential clearly-erroneous standard. Id.; see Nieto

v. State, 365 S.W.3d 673, 676 (Tex. Crim. App. 2012) (discussing clearly-erroneous standard in

Batson 8 context).

           The trial court’s order dismissing the indictments against Chesnut relied on the following

language form Walker, an opinion of our sister court in Waco:

                   The prisoner bears the burden of demonstrating compliance with the
           procedural requirements of article III. The prisoner may comply by either:
           (1) delivering his IAD[A] transfer request to the warden where he is imprisoned
           to be forwarded to the court and prosecuting attorney of the state which lodged
           the detainer against him; or (2) delivering his transfer request directly to the court
           and prosecuting attorney of that state.

                   If the prisoner delivers the transfer request to the warden where he is
           incarcerated for forwarding, then the prisoner’s “only obligation [i]s to show that
           he notified the appropriate [prison] officials of his desire to [be transferred].”
           Conversely, if the prisoner decides to deliver his transfer request directly to the
           court and prosecuting attorney of the other state, he is personally responsible to
           see that the notice is sent by registered or certified mail, return receipt requested,
           to those authorities.
201 S.W.3d at 846 (citations omitted) (alteration in original).

           In Walker, our sister court found that the prisoner had properly notified the warden of his

request for final disposition and that his obligation under the IADA had been satisfied. Id. This

is based on the concept applied by several courts that “[s]trict compliance with Article III may

not be required when the prisoner has done everything possible, and it is the custodial state that

8
    Batson v. Kentucky, 476 U.S. 79 (1986).
                                                     6
is responsible for the default.” Casper v. Ryan, 822 F.2d 1283, 1293 (3rd Cir. 1987), cert.

denied, 484 U.S. 1012 (1988); see Norton v. Parke, 892 F.2d 476, 481 (6th Cir. 1989), cert.

denied, 494 U.S. 1060 (1990). 9

            The trial court found, and it is uncontested, that Chesnut delivered his IADA request to

the warden in proper form.                Thus, under the reasoning of Walker, Chesnut met his only

obligation under Article III of the statute. See Walker, 201 S.W.3d at 846.

(2)         The State Failed To Try Chesnut by the Expiration of the IADA Deadline

            Chesnut’s compliance under the statute, however, does not end the inquiry of whether he

was entitled to the dismissal; the statute requires that he be brought to trial “within 180 days after

he shall have caused to be delivered to the prosecuting officer and the appropriate court of the

prosecuting officer’s jurisdiction written notice of . . . his request for a final disposition.” TEX.

CODE CRIM. PROC. ANN. art. 51.14, art. III(a).

            Because the court had not received the notice, the State suggests that the trial court’s

reliance on Walker was misplaced. The State argues that the court should have instead focused

on the United State Supreme Court’s decision in Fex v. Michigan, which stated, “[T]he 180–day

time period in Article III(a) of the IAD does not commence until the prisoner’s request for final

disposition of the charges against him has actually been delivered to the court and prosecuting

officer of the jurisdiction that lodged the detainer against him.” Fex v. Michigan, 507 U.S. 43,

52 (1993). Yet, the issue in Fex was whether the 180-day time period should commence from

the date of receipt of the request by the state in which the untried indictment was pending or the


9
    These nonbinding federal court decisions are cited for their persuasive reasoning.
                                                             7
date on which the request was communicated by the prisoner to prison authorities in the state in

which the prisoner was then incarcerated.

            Fex did not decide the issue before us. In that case, prison authorities properly mailed the

request for final disposition, and it was received by both the prosecutor and the court where the

cases were pending. Thus, Fex did not answer the question of whether there are two triggers for

the 180-day time period, one trigger when the prosecuting office receives the request and another

when the court receives it. 10 As pointed out the by Supreme Court of Washington, “Fex does not

address the parallel ambiguity in the IAD, perhaps because Fex’s request was received by the

prosecutor and the appropriate court on the same day.” State v. Morris, 892 P.2d 734, 738

(Wash. 1995).

            Also, in Fex, the Supreme Court stated, “[T]he receiving State’s receipt of the request

starts the clock.” Fex, 507 U.S. at 51. “Our system assigns to the prosecutor, not the court, the

responsibility of ensuring that defendants are timely brought to trial.” Morris, 892 P.2d at 738.

Here, it is undisputed that the State received notice. “It is appropriate . . . that in the event the

prosecutor and the . . . court receive notice on different days, the prosecutor’s actual receipt of

the request commences the [180]-day period.” Id.

            We agree.      Adopting such an interpretation is consistent with the IADA’s liberal

construction mandate, which is designed to effectuate the purpose of “expeditious and orderly

disposition of . . . charges and determination of the proper status of any and all detainers based

on untried indictments, informations, or complaints.” TEX. CODE CRIM. PROC. ANN. art. 51.14,


10
     The court received the IADA-compliant request when it was admitted into evidence.
                                                          8
art. I. This interpretation also encourages the cooperation anticipated by the Texas Legislature

when it adopted Article IX of the IADA, which reads, in pertinent part, “All courts, departments,

agencies, officers, and employees of this state and its political subdivisions are hereby directed to

enforce this article and to cooperate with one another and with other party states in enforcing the

agreement and effectuating its purpose.” TEX. CODE CRIM. PROC. ANN. art. 51.14, art. IX(c).

       We hold that, when (1) a prisoner complies with his or her obligations under the IADA,

and (2) the prosecuting office actually receives notice of that prisoner’s proper request for final

disposition along with all the required documentation, the 180-day period for bringing the

prisoner to trial commences on the date of receipt by the prosecuting office. Here, because

Chesnut was not tried in Texas before the expiration of the 180-day deadline, the trial court

properly dismissed the indictment against him. We overrule the State’s single point of error.

       We affirm the trial court’s judgment.




                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:        January 23, 2014
Date Decided:          February 12, 2014

Publish




                                                  9